The State's motion filed in this cause reviews the testimony upon which it relies to find corroboration for the accomplice witness.
We have considered the testimony of each witness referred to in the motion and conclude with the language of the State's attorney that, "the finger of suspicion points to the appellant and the appellant alone," by reason of such testimony. However, suspicious circumstances are not sufficient, standing alone, to corroborate the testimony of an accomplice witness.
One proposition of law is asserted in the motion which we desire to notice. It is said that the law does not require that all of the essential facts be corroborated. We think that all of the essential facts must be corroborated by circumstances or otherwise than that of the evidence of the accomplice, and they must be more than merely suspicious circumstances. A chain is no stronger than its weakest link, and if the State must rely on the accomplice's testimony for some material fact without any corroboration whatsoever, the conviction cannot stand. It is unfortunate that designing criminals sometimes so lay the scene of their activities that there is great difficulty in proving their guilt, and more unfortunate still is it that frequently the State is not able to do so, but such is no argument in favor of a rule which would permit the conviction of innocent people on the testimony of a party or parties involved in the crime, or that reliance may be had on, "the finger of suspicion." For the purpose of corroborating testimony which is considered *Page 439 
too unreliable to take human liberty, something stronger is required than mere suspicion. This Court has always so held.
Furthermore, it is implied by the State in its motion for rehearing that if the accomplice is corroborated in one essential fact, that may be sufficient to sustain the verdict. If the brief presenting the question is to be so understood, then our position should be made clear that every essential fact testified to by the accomplice alone must be corroborated by nonaccomplice testimony tending to connect appellant with the commission of the offense charged. It is conspicuously lacking in this case in one particular, in that there is no evidence showing that appellant had any connection with this accomplice witness. He testified that appellant would meet him at a certain place and they would divide the money. This connects appellant with the offense, but there is no evidence to corroborate this, without which the State's case must fall.
If we should assume that there is evidence showing that appellant had constructed the trap doors in the floor as a means of entrance to commit theft, it may be pointed out also that the evidence shows other people entered through this same trap door for this purpose. It could as well be assumed, in the absence of proof connecting appellant with the particular crime charged, that the witness gained his information about the opening in some other way than from appellant. In all events, the evidence must connect appellant with Louis Loncario and with the offense which he committed. This the State has failed to do, as pointed out in our original opinion, the reasoning of which, after further consideration, is adhered to.
The motion for rehearing is overruled.